Case 2:19-cv-00627-SPC-NPM Document 25 Filed 12/08/20 Page 1 of 2 PageID 1239




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

PENNY LYNN SOUTH,

             Plaintiff,

v.                                               Case No.: 2:19-cv-627-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court are the parties’ responses (Docs. 23; 24) to the Court’s

Order to Show Cause (Doc. 22) on why this case should not be stayed. As

explained in the Order, a pending Supreme Court decision may impact the

outcome of this case.       Carr v. Saul, No. 19-1442, cert. granted, 2020 WL

6551771 (U.S. Nov. 9, 2020). After considering the parties’ responses, the

Court finds it appropriate to exercise its discretion and stay this case. See

Clinton v. Jones, 520 U.S. 681, 706 (1997).             A stay will preserve judicial

resources and avoid inconsistent outcomes.

       Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00627-SPC-NPM Document 25 Filed 12/08/20 Page 2 of 2 PageID 1240




      ORDERED:

      (1) This case is STAYED.

      (2) The Clerk is DIRECTED to add a stay flag on the docket.

      (3) The parties are DIRECTED to notify the Court within seven (7)

          days of the United States Supreme Court issuing a decision in Carr

          v. Saul, No. 19-1442. If no decision is issued by April 1, 2021, the

          parties are DIRECTED to file a joint notice stating so.

      DONE and ORDERED in Fort Myers, Florida on December 8, 2020.




Copies: All Parties of Record




                                      2
